UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 MARK ONE: [X] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal year ended December 31, 2010 [ ] Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-20726 Kent International Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4888864 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7501 Tillman Hill Road, Colleyville, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number(682) 738-8011 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.002 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [ ] Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesX No As of February 28, 2011, there were 3,555,488 shares of common stock outstanding.The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price on The Pink Sheets on June 30, 2010, was $2.732 million. PART I Item 1.-BUSINESS General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-K are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors which may affect the outcome projected in such statements, see Item 1A (“Risk Factors”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.The Company disclaims, however, any intent or obligation to update these forward-looking statements. Prior Business Kent International Holdings, Inc. (“Kent International,” “Company,” “us,” “we” and “our”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.The Company terminated those operations in 2004.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Real Estate On March 22, 2011, the Company through a wholly owned subsidiary, Kent Texas Properties, LLC (“KTP”), acquired the land and improvements located at 4211 Cedar Springs Road (the “Property”) in Dallas, Texas.The acquisition was funded using cash on hand and the Property is not subject to any loans or encumbrances.KTP was organized for the purpose of owning the Property, and has not engaged in any other business activity.TheProperty was introduced to the Company by a real estate broker who was compensated for the transaction exclusively by the seller.The seller of the Property was 4211 Cedar Springs Road Partners, a Dallas-based real estate company.Prior to the acquisition, the seller had no affiliation with the Company or any member of the Company’s management.Commencing with this purchase, the Company intends to operate as a full service real estate corporation that owns and operates income producing properties.We will look to opportunistically acquire additional income producing properties such as commercial buildings, small shopping centers or apartment buildings, or any other type of income producing property that offers a suitable yield.We will focus our search primarily in the Dallas/Fort Worth area; however, we will not limit our search to that market.Alternatively, management will also continue to pursue other acquisition opportunities that offer potentially profitable uses for the Company’s available capital. The Company determined that involvement in real estate would enable it to take advantage of the extensive experience of its Chief Executive Officer in the real estate industry.From 1971 to 1974 Paul O. Koether was the chairman of Residex Corporation, which sold finished lots to builders and built single family homes in New Jersey, Pennsylvania and the U.S. Virgin Islands.From 1979 to 1983, Mr. Koether was Chairman of Citrus County Land Bureau in Inverness, Florida.That entity sold finished lots, built homes and also sold commercial property.From 1992 through 1994, Mr. Koether was Chairman of Northcorp Realty Advisor of Dallas, Texas, which had offices in Denver, Atlanta, Washington D.C. and Hoboken, N.JNorthcorp was a real estate workout contractor for the FDIC and the Resolution Trust Company, and sold and/or managed assets valued, in aggregate, at more than $2 Billion dollars.In addition, Mr. Koether also served in 1981 as a director of Kentucky Property Trust, a REIT located in Lexington Kentucky, and in 1991 as a director of First Western Savings (the largest S&L in the State of Nevada) which was active in real estate lending. 2 The Company’s general investment strategy shall be to make investments in real properties that offer attractive current yields with, in some cases, potential for capital appreciation.We may buy these properties directly, through joint ventures, or as general partner in limited partnerships utilizing funds raised from accredited investors.At the time of the acquisition of the Property, we were engaged in discussions to enter into a joint venture to purchase a multi-family complex in the Dallas/Forth Worth area wherein we would obtain the majority of the general partnership interest as well as a majority of the limited partnership units.These discussions were subsequently terminated when we were unable to reach an agreement with the potential partners in the joint venture. We believe that the current economic climate together with a restriction in credit available to would be purchasers of real estate will enable Kent International to acquire properties at favorable prices by funding the purchases with cash on hand.We would then attempt to obtain a mortgage on said properties after closing thereby replenishing our cash on hand.We are currently reviewing opportunities to obtain a commercial mortgage loan meant to refinance our purchase of 4211 Cedar Springs; however, we have not yet made a formal application for a mortgage andare uncertain whether any mortgage will be approved or what terms may be offered. Our efforts to acquire properties on favorable terms will be limited by the competition we shall face in securing real estate opportunities.We compete in acquiring and leasing facilities with small private real estate companies and investors.The market for real estate investors is generally highly competitive and fragmented. Our competitors are numerous, consisting mainly of small and regional private firms.Many of them, however, have both financial and personnel resources far exceeding our own, which they can use to their advantage in negotiation for an acquisition. Once we acquire a property, our ability to attract and retain tenants will depend on cost, location, amenities offered and suitability of the space for a particular tenant compared with other properties that a prospective tenant may consider. Additionally, the Property will be subject to competition for tenants at the end of the GSA lease term.As this term is for a minimum of 7 years and is more likely for 12 years, we are unable to predict the Property’s competitiveness in the Dallas/Forth Worth market when it becomes available. In assessing the benefit of the acquisition to the Company, Management considered the following factors: · The lease provides for annual rent of $746,464 together with a reimbursement of certain operating expenses that exceed a baseline.This base is subject to annual adjustment based on the Cost of Living Index (COLI).Since the likelihood of default by the GSA is relatively low, we did not feel a discount for possibility of default was necessary.Therefore our estimate of revenue for the next seven years was in excess of $746,000. · Expenses during 2010 (net of expenses related to the prior owners that will not be repeated) consisted of: Property taxes in the amount of $68,063 Operations including maintenance and utilities in the amount of $217,830 Management fees in the amount of $30,377 Property insurance in the amount of $7,677 The GSA lease includes provisions for expense reimbursements in excess of baseline expenses as adjusted by the COLI.Our estimate, however, is that the expense reimbursement will not exceed $6,500 during 2011.Significant expenses that are not explicitly subject to reimbursement by the GSA are property insurance, alarm monitoring, telephone, and management fees.As the provision of these services is all subject to intense competition, we do not anticipate meaningful increases. Expenses such as electricity, water, cleaning, trash removal and landscaping are subject to GSA reimbursement to the extent that they increase, in the aggregate, above the baseline of $187,206 fixed in the GSA lease.Although most of these expenses do not seem to materially increase from year to year, electricity billing rates are very volatile and may increase well in excess of the COLI in any given year.We would therefore be responsible for monitoring the Property expenses against the baseline expenses to insure proper billing. 3 The Company has secured insurance to cover the Property and protect against risks of loss such as fire and certain weather conditions.The Company believes, based on the advice of its insurance advisor, that the coverage secured is adequate. In reviewing the financial results achieved by the prior owners of the Property, the expenses they incurred, our expectation as to our ability to reduce certain expenses, and our expectation of a reasonable range for future cost increases, we estimated that, net of the amounts reimbursable under the GSA lease, during the next seven years we will be responsible for a minimum of $296,000 in expenses and a maximum of $398,500 in expenses.Our estimate does not, however, include any provision for capital improvements. Using the mid-range of the anticipated expenses, we estimated net cash flow over the next seven years to be approximately $399,396:The purchase price of $4,325,000, then, represented an estimated annual yield of in excess of 9.25%.This anticipated yield far exceeded the yield on cash that the Company has realized in recent years.In addition, in management’s opinion, this yield presented a better opportunity for the Company that any other investment opportunities that were currently available to the Company or were reviewed by the Company during the past two years.Accordingly, management determined that the purchase price for the property was reasonable. Securities Broker-Dealer In 2009 the Company’s subsidiary, Kent Capital, Inc., registered with the Financial Industry Regulatory Authority (FINRA), and began business as a securities broker-dealer.Kent Capital, Inc. received regulatory approval to operate as a broker-dealer in December 2009.To date it has not engaged in any completed transaction.However, Paul O. Koether, our Chairman and the principal of Kent Capital, Inc., has an extensive background as a broker-dealer, having been registered as a general partner of Brimberg and Company from June 1, 1967 to December 31, 1968 and a registered representative with Ingalls & Snyder from August 1978 to January 1, 1989, both member firms of the New York Stock Exchange.Mr. Koether was also a principal of T.R. Winston and Company, LLC from 1989 through 2004, a broker-dealer that was a subsidiary of Kent Financial until it was sold in 2004.Mr. Koether has remained as a registered representative of T.R. Winston and Company since 2004.Accordingly, we believe that Kent Capital, Inc. will be capable of performing as a broker-dealer when its management finds the opportunities they deem appropriate for its involvement.The broker-dealer business is an extremely competitive business and Kent Capital’s competitors would include organizations that have substantially more employees and greater financial resources.In the event Kent Capital decides to accept customer accounts or otherwise accept investment funds to manage, Kent Capital will compete with banks, insurance companies, hedge funds, private equity funds and other investment companies for such funds. To generate revenue Kent Capital may raise capital through private placements from accredited and institutional investors for investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, commercial office properties, student housing properties, multi-family properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions and would be compensated by the issuer of the securities. Real Estate Syndication may be a derivative of Kent Capital’s real estate related private placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, the Company may decide to hold the property for future resale.The Company will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints.Presently, the Company does not intend to sell interests in the Property. 4 Kent Capital is also approved to trade securities for Its own account.As a result of the current condition of the financial markets, management believes that there are opportunities to acquire equity in publicly traded companies at historically low values.Management may invest a portion of Kent Capital’s capital in such opportunities.These investments would be made with the purpose of selling them for a capital gain at some future point.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. Business Development Activities Kent International may also serve as a vehicle for the acquisition of another company (a ‘‘target business’’).The Company may use its available working capital, capital stock, debt or a combination of these to effect a business combination with a company seeking to establish a public trading market for its securities while avoiding the time delays, significant expense, loss of voting control and other burdens including significant professional fees of an initial public offering.A business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability. The Company will not restrict its search to any particular industry; rather, it may investigate businesses of essentially any kind or nature and participate in any type of business that may, in management's opinion, meet the business objectives as described in this report.The Company emphasizes that the description in this report of the business objective of seeking an operating business is extremely general and is not meant to restrict management discretion to seek and enter into potential business opportunities. The Company has not identified the particular business in which it will seek to engage, nor has it conducted any market studies with respect to any business or industry to evaluate the possible merits or risks of the target business or industry in which the Company ultimately may operate.To the extent the Company enters into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of revenues or earnings, or starts its own new business, the Company will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or developing companies.In addition, to the extent that the Company effects a business combination with an entity in an industry characterized by a high level of risk or starts its own new business in such an industry, the Company will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although the Company will endeavor to evaluate the risks inherent in a particular industry or target business, the Company cannot assure you that it will properly ascertain or assess all significant risk factors. Sources of target businesses Kent International anticipates that target business candidates may be brought to the Company’s attention from various unaffiliated sources, including securities broker-dealers, investment bankers, private equity groups, venture capitalists, bankers, business brokers and other members of the financial community, who may present solicited or unsolicited proposals.The Company’s officers and directors and their affiliates may also bring to the Company’s attention target business candidates. 5 Selection of a target business and structuring of a business combination The Company’s management will have significant flexibility in identifying and selecting a prospective target business. In evaluating a prospective target business, management may consider, among other factors, the following: · the financial condition and results of operation of the target; · the growth potential of the target and that of the industry in which the target operates; · the experience and skill of the target's management and availability of additional personnel; · the capital requirements of the target; · the competitive position of the target; · the stage of development of the target's products, processes or services; · the degree of current or potential market acceptance of the target's products, processes or services; · proprietary features and the extent and quality of the intellectual property or other protection of the target's products, processes or services; · the regulatory environment of the industry in which the target operates; · the prospective equity interest in, and opportunity for control of, the target; and · the costs associated with effecting a business combination. These criteria are not intended to be exhaustive.Any evaluation relating to the merits of a particular business combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by the Company’s management in connection with effecting a business combination consistent with the Company’s business objective.In connection with the evaluation of a prospective target business, the Company anticipates that it will conduct an extensive due diligence review that will encompass, among other things, meetings with incumbent management and inspection of facilities, as well as a review of financial or other information that will be made available to us. Social Networking Website Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Kent International owns 81% of ChinaUSPals.com, Inc., and the remaining 19% is owned by Wizart Studios, LLC, which hosts the website www.ChinaUSPals.com free of charge.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures. Kent International faces the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.Membership growth dramatically declined at the end of 2009 and remained relatively flat in 2010.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs.No new funds are being invested or expended.The site is largely dormant.” 6 Item 1A.-RISK FACTORS Our business operations may continue to produce losses, which would result in atrophy of the Company’s cash resources. The Company had very limited business operations during 2010 and 2009, and the Company had net losses of $359,041 and $474,618 in 2010 and 2009, respectively.Although the purchase of the Property will increase revenues significantly, the Company cannot assure stockholders that it will not continue to have losses after depreciation and amortization under generally accepted accounting standards.Properties acquired by the Company: (i) may not operate at a profit; (ii) may not perform to the Company’s expectations; (iii) may not appreciate in value; (iv) may depreciate in value; (v) and/or may not ever be sold at a profit.The marketability and value of any properties will depend upon many factors beyond the Company’s control, including but not limited to general economic conditions, zoning laws, tax laws and the availability of financing.If our investments in Properties do not generate sufficient income to offset our administrative expenses, the Company will continue to incur losses, which will reduce our cash resources and would be likely to reduce the market value of our common stock. The Company may invest in joint ventures, the success of which would depend on the skills and fidelity of our joint venture partner.Malfeasance or misfeasance by a joint venture partner could result in a failure of the project and loss of our investment. The Company may acquire properties through joint ventures, which could subject the Company to certain risks that may not otherwise be present if investments were made directly by the Company. These risks include: (i) the potential that the Company’s joint venture partner may not perform; (ii) the joint venture partner may have economic or business interests or goals which are inconsistent with or adverse to those of the Company; (iii) the joint venture partner may take actions contrary to the requests or instructions of the Company or contrary to the Company’s objectives or policies; and (iv) the joint venture partners may not be able to agree on matters relating to the property they jointly own. Properties that we acquire may have previously suffered release of hazardous materials or otherwise be out of compliance with environmental regulations, the remediation of which could result in significant expenses for theCompany. Various federal, state and local laws and regulations subject property owners and operators to liability for reporting, investigating, remediating, and monitoring regulated hazardous substances released on or from a property.These laws and regulations often impose strict liability without regard to whether the owner or operator knew of, or actually caused, the release.The presence of, or the failure to properly report, investigate, remediate, or monitor hazardous substances could adversely affect the financial condition of the Company or the ability of the Company to operate the properties. In addition, these factors could hinder the Company’s ability to borrow against the properties. The presence of hazardous substances on a property also could result in personal injury or similar claims by private plaintiffs. In addition, there are federal, state and local laws and regulations which impose requirements on the storage, use, management and disposal of regulated hazardous materials or substances. The failure to comply with those requirements could result in the imposition of liability, including penalties or fines, on the owner or operator of the properties. Future laws or regulations could also impose unanticipated material environmental liabilities on the Company in connection with any of the properties. The costs of complying with these environmental laws and regulations for the Company’s properties could adversely affect the Company’s operating costs and, if contamination is present, the value of those properties. 7 Real properties are illiquid investments.If we are unable to adjust our portfolio in response to changes in economic or other conditions or sell properties if or when we decide to do so, we may suffer a significant reduction in the value of our assets. Real properties are illiquid investments and we may be unable to adjust our portfolio in response to changes in economic or other conditions.In addition, the real estate market is affected by many factors, such as general economic conditions, availability of financing, interest rates and other factors, including supply and demand, all of which are beyond our control.Particularly in light of the current economic conditions, we cannot predict whether we will be able to sell any property for the price or on the terms set by us, or whether any price or other terms offered by a prospective buyer would be acceptable to us.We also cannot predict the length of time needed to find a willing buyer and to close the sale of a property or the disposition of properties that are in default.In addition, the availability of financing and current market conditions may delay or prevent the closing of a sale of a property even if the price and other terms of the transaction were acceptable to us.The foregoing could mean that we may be unable to complete the sale of identified properties in the near term or at all. Because our rental income currently is dependent on a single tenant, any disruption of our relationship with that tenant would eliminate most of the Company’s revenue and cause a reduction in our cash reserves. The General Services Administration (“GSA”) currently occupies 100% of our total rentable space and is responsible for 100% of our anticipated rental income.Although leases with GSA are not subject to annual appropriation as a part of the budget process for the Federal Government, Federal fiscal issues may cause the GSA to vacate the property at the end of the lease term. If our insurance is not adequate to cover a catastrophic loss to our Properties, a catastrophe could result in result in a serious loss or, in the extreme, the bankruptcy of the Company. There are certain types of risks, generally of a catastrophic nature, such as earthquakes, floods, windstorms, act of war and terrorist attacks that may be uninsurable, or are not economically insurable, or are not fully covered by insurance. Moreover, certain risks, such as mold and environmental exposures, generally are not covered by our insurance. Should an uninsured loss or a loss in excess of insured limits occur, we could lose our equity in the affected property as well as the anticipated future cash flow from that property. Any such loss could have a material adverse effect on our business, financial condition and results of operations. If we fail to maintain an exemption from the Investment Company Act, the cost of complying with that Act would harm our results of operations and the regulations under the Act would significantly limit our business opportunities. We intend to conduct our business so as not to become regulated as an investment company under the Investment Company Act of 1940, as amended.That Act imposes significant restrictions on the business activities of public entities which have a certain percentage of their assets invested in “investment securities.”Our desire to avoid regulation under the Act will limit the type of investments that we can make.In the first instance, we will generally seek to invest in entities in which we will hold 50% or more of the voting control, since such investments are excluded from the definition of “investment securities.” The Investment Company Act also exempts from regulation entities that are primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on, and interests in, real estate. Under the current interpretation of the SEC staff, in order to qualify for this exemption, we must maintain at least 55% of our assets directly in these qualifying real estate interests.However, not all real estate investments are qualifying real estate interests for purposes of this exemption.In particular, investments in limited partnership interests are not considered to qualify.Therefore, if we seek to qualify for the real estate company exemption, the type of investments that we can make will be further limited. The analysis relating to whether a company qualifies as an investment company can involve technical and complex rules and regulations.If we own assets that qualify as “investment securities” as such term is defined under the Investment Company Act and the value of such assets exceeds 40% of the value of our total assets, we could be deemed to be an investment company and be required to register under the Investment Company Act.Registered investment companies are subject to a variety of substantial requirements that could significantly impact our operations.The costs and expenses we would incur to register and operate as an investment company, as well as the limitations placed on our operations, could have a material adverse impact on our operations and your investment return.In order to operate in a manner to avoid being required to register as an investment company, we may be unable to purchase assets we would otherwise want to purchase or we may need to sell assets we would otherwise wish to retain.This situation may impede our efforts to achieve profitable operations. 8 Broker-Dealer Risks The securities industry is, by its nature, subject to various risks, particularly in volatile or illiquid markets, including the risk of losses resulting from the ownership of securities, customer fraud, employee errors and misconduct and litigation.Kent Capital is engaged in an extremely competitive business and its competitors include organizations that have substantially more employees and greater financial resources.Kent Capital will also compete for investment funds with banks, insurance companies, hedge funds, private equity funds and other investment companies. The expenses related to identifying a target business and to complete a business combination will increase the losses of the Company. Until presented with a specific opportunity for a business combination, the Company is unable to ascertain with any degree of certainty the time and costs required to select and evaluate a target business and to structure and complete the business combination.Any costs incurred in connection with the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss to the Company and reduce the amount of capital otherwise available to complete a business combination and thereafter operate the acquired business.Kent International cannot assure you that it will be successful in identifying a target business and completing a business combination on terms favorable to its stockholders, if at all. The tax treatment of a potential business combination is not clear. The Company will endeavor to structure a business combination so as to achieve the most favorable tax treatment to it and to the target business and the stockholders of both companies.Kent International cannot assure you, however, that the Internal Revenue Service or appropriate state tax authorities will agree with the Company’s tax treatment of the business combination. We have limited ability to evaluate the target business' management; we cannot anticipate what role, if any, the Company’s management will play in a combined business and whether our management has the necessary experience to manage the combined business; we do not know if we will be able to recruit more management if necessary. Although the Company intends to carefully scrutinize the management of a prospective target business before effecting a business combination, it cannot assure you that its assessment of the target's management will prove to be correct.In addition, the Company cannot assure you that the target's future management will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of the Company’s officers and directors, if any, in the target business cannot presently be stated with any certainty.While it is possible that one or more of the Company’s officers and directors will remain associated in some capacity following a business combination, it is uncertain whether all of them will devote their full efforts to the Company’s affairs after a business combination.Moreover, the Company cannot assure you that its officers and directors will have significant experience or knowledge relating to the operations of the particular target business. The Company may seek to recruit additional management personnel to supplement the incumbent management of the target business.The Company cannot assure you, however, that it will be able to recruit additional managers who have the requisite skills, knowledge or experience necessary to enhance the incumbent management and successfully operate the target business. 9 In our search for an appropriate combination partner, we will have to compete with other entities with more experience and greater resources; after a successful business combination we will have to face the competitors of the operating company we combine with. The Company may encounter intense competition from other entities seeking to combine with a privately held operating company.Many of these entities, including financial consulting companies and venture capital firms, have longer operating histories and have extensive experience in identifying and effecting business combinations.Many of these competitors also possess significantly greater financial, technical and other resources than does the Company.Kent International cannot assure you that it will be able to effectively compete with these entities. Consequently, Kent International may acquire a company with less favorable prospects then it would otherwise prefer, thus making its long-term prospects for success less likely. If the Company effects a business combination, it will become subject to competition from the competitors of the acquired business.In particular, industries that experience rapid growth frequently attract larger numbers of competitors, including competitors with greater financial, marketing, technical and other resources than the Company.The Company cannot ascertain the level of competition it will face if it effects a business combination, and it cannot assure you that it will be able to compete successfully with these competitors. Our social networking website might not be viewable in China. We face the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business. The Pink Sheets are characterized by high volatility which may negatively affect our stock price. Our common stock is quoted on the Pink Sheets under the symbol “KNTH”.The Pink Sheets and the price of our common stock are characterized by high volatility.The Company cannot guarantee any market for its shares of common stock, and cannot guarantee that any stable market for its shares of common stock will develop or be sustained.The Company cannot predict the effect, if any, that our business activities or a business combination might have on the market price. Employees The Company and its subsidiaries have only two employees:the CEO and the CFO of the Company.Both of those individuals are compensated by our parent company, Kent Financial Services, Inc.They provide services to Kent International as part of the management services relationship between the two companies. 10 ITEM 2.-PROPERTIES Executive Offices The Company’s executive offices are located in Colleyville, Texas in premises provided by Kent Financial Services Inc.As the Company currently has only two employees, the executive offices consist of a small office space which is adequate for the current and anticipated operations of the Company.The Company pays Kent Financial Services a monthly management fee of $21,000 for management services.No separate payment is made for use of the premises. Office Buildings The Company currently owns one office building located at 4211 Cedar Springs Road, Dallas, Texas which is a single tenant office building that is 100% leased to the GSA.The initial lease with the GSA has seven years remaining with a provision for a five year renewal option.The following table sets forth the location and size of the Property along with annualized gross rent, rented square feet and rent per square foot as of March 22, 2011.As of March 22, 2011, the Property is unencumbered by debt.The Property is under lease to the GSA.The initial term of the GSA lease runs until January 18, 2018 with an optional five year renewal period from January 2018 to January 2023.The base rent during the initial term is $746,464 annually and includes a provision of $123,099 annually for the reimbursement of tenant improvement allowances.The base rent during the renewal term is $623,365. Property/State Total Gross Leasable Area (Square Feet) Rented Square Feet Annualized Gross Rent Rent per Square Foot 2010 Property Taxes 4211 Cedar Springs Road, TX $ $ $ ITEM 3.-LEGAL PROCEEDINGS None ITEM 4.- RESERVED PART II ITEM 5.- MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Shareholders of Record At February 28, 2011, the Company had approximately 369 stockholders of record. Market Information Since June 8, 2006, the Company’s common stock has been quoted on The Pink Sheets, under the symbol “KNTH”.The table below sets forth the high and low sales price per share of the Common Stock for the periods indicated, as reported in The Pink Sheets. Calendar Quarter Ended: High Low March 31 $ $ June 30 September 30 December 31 March 31 $ $ June 30 September 30 December 31 11 Dividends The Company has not paid any cash dividends on its common stock since its inception and does not anticipate paying any cash dividends in the foreseeable future. Purchase of Equity Securities In October 2000, the Board of Directors approved a stock repurchase program authorizing the Company to repurchase up to 320,000 shares of its Common Stock at prices deemed favorable from time to time in the open market or in privately negotiated transactions subject to market conditions, the Company’s financial position and other considerations.This program has no expiration date.No shares were repurchased during the year ended December 31, 2010.At December 31, 2010, there were 121,068 shares remaining authorized for repurchase under the program.All shares repurchased were returned to the status of authorized but unissued shares. Equity Compensation Plan Information The following table sets forth information about the shares of the Company’s common stock that may be issued upon the exercise of options granted to employees under the Company’s 1986 Stock Option Plan: Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (b) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Excluding Securities Reflected in Column (a) Equity Compensation Plans Approved by Security Holders 1986 Stock Option Plan $ The Company’s 1986 Stock Option Plan (“1986 Plan”) authorizes the grant of stock options to officers and employees of the Company to purchase an aggregate of 300,000 shares of common stock.The stock options granted under the plan may be incentive stock options (“ISO”) or nonstatutory stock options (“NSO”).The Board of Directors may set the rate at which the options expire, subject to limitations discussed below.However, no options shall be exercisable after the tenth anniversary of the date of grant or, in the case of ISOs, three months following termination of employment, except in cases of death or disability, for which the time or exercisability is extended.In the event of dissolution, liquidation or other corporate reorganization, all stock options outstanding under the 1986 Plan would become exercisable in full. ISOs may not be granted at an exercise price of less than the fair market value of the common stock at the date of grant.If an ISO is granted to an employee who owns more than 10% of the Company’s total voting stock, such exercise price shall be at least 110% of fair market value of the common stock, and the ISO shall not be exercisable until after five years from the date of grant.The exercise price of each NSO may not be less than 85% of the fair market value of the common stock at the date of grant. The plan also provides for stock appreciation rights, which may be granted with respect to any stock option.No stock appreciation rights have been granted through December 31, 2010. 12 ITEM 6.- SELECTED FINANCIAL DATA Not Applicable. ITEM 7.- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company’s Financial Statements and Notes thereto included elsewhere in this Form 10-K.Statements in this report relating to future plans, projections, events or conditions are forward-looking statements.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected and include, but are not limited to, the risks discussed below, the risks discussed in the section of this Form 10-K entitled “Risk Factors” and risks discussed elsewhere in this Form 10-K.The Company expressly disclaims any obligation or undertaking to update these statements in the future. KENT INTERNATIONAL HOLDINGS, INC. - Historical Financial Information The discussion below pertains to the financial results of Kent International Holdings, Inc. for the years ended December 31, 2010 and 2009.The acquisition of the Property at 4211 Cedar Springs Road will cause the future operations of the Company to be materially different than its operations to date. Results of Operations Kent International had a net loss of $359,041, or $0.10 basic and fully diluted loss per share, for the year ended December 31, 2010 compared to a net loss of $474,618, or $0.13 basic and fully diluted income per share, for the year ended December 31, 2009.The decrease in the net loss was a result of decreased consulting and due diligence expenses incurred in 2009 related to a proposed acquisition that was terminated prior to closing.This decrease was partially offset by decreased interest revenue on deposits.We anticipate that the acquisition of the Property will materially alter both the results of operations as well as gross revenues and expenses going forward. Revenues Revenues were $10,085 and $19,441 for the years ended December 31, 2010 and 2009, respectively.The sources of revenue for the periods then ended were largely derived from interest on treasury securities.Interest income decreased to $9,381 in 2010 from $16,316 in 2009 due to dramatically lower yields on invested balances. The Company also recorded $625 and $3,125 as a part of other income for 2010 and 2009, respectively, in connection with a patent licensing agreement with the University of Colorado.These patents are recorded on the Company’s books at a zero carrying value and the Company does not anticipate significant earnings in the future in connection with the agreement. Expenses General and administrative expenses were $368,036 in 2010 compared to $492,990 in 2009.The decrease can be primarily attributed to $95,051 expended during 2009 in consulting and due diligence expenses related to a proposed acquisition that was terminated prior to closing.These expenses did not recur in 2010.Other material expense decreases during 2010 were $6,000 in consulting expenses related to the licensing and operation of Kent Capital, Inc. and $22,952 related to the operation of ChinaUSPals.com. 13 The Company pays a monthly management fee of $21,000 to Kent Financial Services, Inc., a principal shareholder.The management services provided include the services of the Company’s executive officers, who are employees of Kent Financial Services, as well as expenses incurred in connection with periodic and other filings with the Securities and Exchange Commission, internal accounting and shareholder relations. Liquidity and Capital Resources Working capital at December 31, 2010 was approximately $9.54 million.The Company utilized approximately $4.345 million of working capital, including closing expenses, for the purchase of the Property.We are currently reviewing opportunities to obtain a commercial mortgage loan meant to refinance our purchase of 4211 Cedar Springs; however, we have not yet made a formal application for a mortgage andare uncertain, if we elect to apply for a mortgage, whether any mortgage will be approved or what terms may be offered.The Company has no existing commitments for capital expenditures. Net cash of $369,016 was used in operations during 2010, a decrease of $86,646 over the $455,662 used in operations during 2009.Net cash used in operations for the periods was the result of the net losses for the periods coupled with the changes in operating assets and liabilities.The decrease resulted primarily from the decrease in expenses for consulting and due diligence expenses incurred in 2009 related to a proposed acquisition that was prior to closing.These expenses did not recur in 2010.The Property generated approximately $425,334 in net cash flow for the previous owner in 2010; however, net cash flow in 2011 will be dependent on our ability to control expenses, especially those not subject to GSA reimbursement. Net cash of $10,089,167 was provided by investing activities in 2009 by the sales and maturities of short-term investments.The proceeds from the maturities of six-month U.S. treasury bills during 2009 were primarily reinvested in U.S treasury bills with original maturities of three months, effectively transferring the categorization from short term investments to cash equivalents for reporting purposes.As a result, nil cash was provided by investing activities in 2010. Although the Company does not have any established banking relationships or other sources of liquidity, management believes its cash and cash equivalents are sufficient for its business activities for at least the next 12 months and for making additional acquisitions. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Other Matters As of December 31, 2010, Kent International had approximately $26.5 million of net operating loss carryforwards (“NOL”) for income tax purposes.In addition, Kent International has approximately $290 thousand of research and development and foreign tax credit carryforwards available to offset future federal income tax, subject to limitations for alternative minimum tax.The NOLs and tax credit carryforwards expire in various years from 2011 through 2030.Kent International’s use of operating loss carryforwards and tax credit carryforwards is subject to limitations imposed by the Internal Revenue Code.Management believes that the deferred tax assets as of December 31, 2010 do not satisfy realization criteria and has recorded a valuation allowance for the entire net tax asset.By recording a valuation allowance for the entire amount of future tax benefits, the Company has not recognized a deferred tax benefit for income taxes in its statements of operations. 14 4- Historical Financial Information The discussion below pertains to the financial results achieved by the prior owners of 4211 Cedar Springs Road (the “Property”) during the year ended December 31, 2010.Future operations of the Property may differ, due to changes in policy and practice instituted by the Company’s management, or due to other changing circumstances in the future. Property Revenues The Property located at 4211 Cedar Springs Road generated approximately $746,464 in rental income and $2,817 in expense reimbursements in 2010, all from the General Services Administration (GSA).The initial term of the GSA lease runs until January 18, 2018 with an optional five year renewal period from January 2018 to January 2023.The base rent during the initial term is $746,464 annually and includes a provision of $123,099 annually for the reimbursement of tenant improvement allowances.The base rent during the renewal term is $623,365. The lease rate includes an operating expense base of $187,206 annually (excluding property taxes) and a real estate tax base of $70,189.The base year operating expenses are adjusted annually via the COLI and the GSA is responsible for any increases over the adjusted base year expenses.This calculation is expected to generate an expense reimbursement of approximately $5,392 in 2011.In theory, a decrease in the COLI could result in a negative adjustment to base year expenses and thus, a decrease in reimbursed expenses. Property Expenses The prior owner incurred $323,947 in expenses related to the operations of the Property.These expenses included approximately $68,063 in property taxes.As discussed above, the GSA lease includes provisions for expense reimbursements in excess of baseline expenses as adjusted by the COLI.Other major expense categories include utilities (electricity, water, sewer, trash removal, and telephone), building maintenance (HVAC, plumbing, window washing, elevator and janitorial), and grounds maintenance (landscaping and irrigation).The Company shall review these expenses to determine if there are any areas of savings.We cannot be certain that the expenses we incur in operating the property will not increase. Significant expenses that are not explicitly subject to reimbursement by the GSA are property insurance, alarm monitoring, telephone, and management fees.We are currently negotiating contracts that, if agreed upon, would decrease both management fees and telephone charges from the 2010 level.As these expenses are all subject to intense competition, we do not anticipate significant increases. Expenses such as electricity, water, cleaning, trash removal and landscaping are subject to GSA reimbursement.Although most of these expenses do not seem to materially increase from year to year, electricity billing rates are very volatile and may increase well in excess of the COLI in any given year.We would therefore be responsible for monitoring the Property expenses against the baseline expenses to insure proper billing. The Company has entered into various service contracts in conjunction with the acquisition of the Property including a temporary management contract, .elevator, landscaping and HVAC maintenance, janitorial services, alarm monitoring, and waste removal.These contracts include termination provisions and are not considered long term obligations. 15 ITEM 8.-FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements filed with this item are listed below: Report of Independent Registered Public Accounting Firm Financial Statements: Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Statements of Operations for the Years ended December 31, 2010 and 2009 Consolidated Statements of Cash Flows for the Years ended December 31, 2010 and 2009 Consolidated Statements of Stockholders’ Equity for the Years ended December 31, 2010 and 2009 Notes to Consolidated Financial Statements 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Kent International Holdings, Inc. We have audited the accompanying consolidated balance sheets of Kent International Holdings, Inc. as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the two years in the period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Kent International Holdings, Inc. and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2010 in conformity with accepted accounting principles generally accepted in the United States of America. Paritz & Company, P.A. Hackensack, New Jersey March 11, 2011 17 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES BALANCE SHEETS As of December 31, 2010 and 2009 December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Stockholders' equity: Preferred stock, $.002 par value; 2,000,000 shares authorized; none outstanding Common stock, $.002 par value; 10,000,000 shares authorized; 3,555,488 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 18 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF OPERATIONS Year Ended December 31, Revenues: Interest $ $ Other income Total revenues Expenses: General and administrative Total expenses Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average number of common Common shares outstanding See accompanying notes to consolidated financial statements. 19 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Changes in operating assets and liabilities: Interest receivable on short-term investments Change in prepaid expenses and other current assets ) ) Change in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Sales and maturities of short-term investments Net cash provided by investing activities - Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Taxes $ $ See accompanying notes to consolidated financial statements. 20 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF STOCKHOLDERS' EQUITY Additional Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balance December 31, 2008 $ $ $ ) $ Stock-based compensation Net loss ) ) Balance December 31, 2009 ) Stock-based compensation Net loss ) ) Balance December 31, 2010 $ $ $ ) $ See accompanying notes to consolidated financial statements. 21 KENT INTERNATIONAL HOLDINGS, INC. AND SUDSIDIARY Notes to Consolidated Financial Statements For the Years Ended December 31, 2010 and 2009 NOTE 1 – Organization Kent International Holdings, Inc. (“Kent International” or “Company”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Nature of Business and Associated Risk The Company’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company operates the broker dealer in an attempt to generate revenue and earnings. However, management will continue to pursue acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed below. To generate Private Placement revenue Kent Capital may raise capital from accredited and institutional investors for direct equity investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, commercial office properties, student housing properties, multi-family properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions. Real Estate Syndication may be a derivative of Kent Capital’s real estate related Private Placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, the Company may decide to hold the property for future resale.The Company will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints. Kent Capital is also approved for Trading Securities for Its Own Account.As a result of the current condition of the financial markets, management believes that there are opportunities to acquire equity in publicly traded companies at historically low values.Management may invest a portion of Kent Capital’s capital in such opportunities.These investments would be made with the purpose of selling them for a capital gain at some future point.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. Additionally, Kent International may serve as a vehicle for the acquisition of another company (a ‘‘target business’’).We intend to use our available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that we effect a business combination with an entity in an industry characterized by a high level of risk, we will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. 22 Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures. Kent International faces the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.Membership growth dramatically declined in the end of 2009 and remained relatively flat in 2010.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. NOTE 2 - Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. 23 Principles of Consolidation The consolidated financial statements include the accounts of Kent International and its 81% subsidiary, ChinaUSPals, Inc., and its wholly owned subsidiaries Kent Capital, Inc. and Kent Energy Solutions, Inc.Intercompany balances and transactions between the Company and its subsidiaries have been eliminated. Cash and Cash Equivalents Cash and cash equivalents consist of cash in banks and brokerage firms and U.S. Treasury Bills with original maturities of three months. Short-term Investments Short-term investments consist of U.S. Treasury Bills with original maturities of six months and are valued at cost plus accrued interest, which approximates fair value. Fair Value Measurements The Company adopted the provisions of ASC Topic 820, “Fair Value Measurements and Disclosures”, whichdefines fair value as used in numerous accounting pronouncements, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The estimated fair value of certain financial instruments, including cash and cash equivalents, prepaid expenses, and accounts payable and accrued expenses are carried at historical cost basis, which approximates their fair values because of the short-term nature of these instruments. ASC 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 describes three levels of inputs that may be used to measure fair value: Level 1 — quoted prices in active markets for identical assets or liabilities Level 2 — quoted prices for similar assets and liabilities in active markets or inputs that are observable Level 3 — inputs that are unobservable (for example cash flow modeling inputs based on assumptions) Basic and Diluted Net Loss Per Share Basic loss per common share is computed by dividing the net loss by the weighted-average number of common shares outstanding.Diluted loss per share is computed by dividing the net loss by the sum of the weighted-average number of common shares outstanding plus the dilutive effect of shares issuable through the exercise of stock options. We have excluded 40,000 and 120,000 Common Stock options from the calculation of diluted loss per share for the years ended December 31, 2010 and 2009, respectively, which, if included, would have an antidilutive effect. 24 Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. ASC Topic 740.10.30 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC Topic 740.10.40 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. We have no material uncertain tax positions for any of the reporting periods presented. Stock Based Compensation Expense The Company uses the Black-Scholes option valuation model to estimate the fair value of its stock options at the date of grant.The Black-Scholes option valuation model requires the input of subjective assumptions to calculate the value of stock options.The Company uses historical data among other information to estimate the expected price volatility, the expected annual dividend, the expected option life and the expected forfeiture rate.The grant date estimated fair value is recognized over the period during which an employee is required to provide service in exchange for the award, which is generally the option vesting period. New Accounting Pronouncements As of September 2009, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC” or the “Codification”) 105-10 (formerly FASB Statement No. 168 “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles). This standard establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and nonauthoritative. The Codification became the single source of authoritative, nongovernmental GAAP, except for rules and interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification became nonauthoritative. ASC 105-10 does not change previously issued GAAP, but reorganizes GAAP into Topics. In circumstances where previous standards require a revision, the FASB will issue an Accounting Standards Update (“ASU”) on the Topic. Our adoption of ASC 105-10 did not have any impact on the Company’s financial statements. NOTE 3 - Income Taxes As of December 31, 2010, the Company had approximately $26.4 million of net operating loss carryforwards (“NOL”) for income tax purposes and approximately $290 thousand of research and development and foreign tax credit carryforwards available to offset future federal income tax, subject to limitations for alternative minimum tax.Approximately $13.5 million in NOLs and $955k in tax credits expired at the end of 2010 and the remaining NOLs and tax credit carryforwards expire in various years from 2011 through 2030 as shown on the following table: 25 Expiration Year Carryover $ - - 2016-2030 Total $ Income tax expense for the years ended December 31, 2010 and 2009 consisted entirely of either New Jersey or North Carolina State income taxes.The income tax expense for the years ended December 31, 2010 and 2009 is different from the amount computed by multiplying total earnings before income taxes by the statutory Federal income tax rate of 35%.The reasons for this difference and the related tax effect are as follows: Loss before income taxes $ ) $ ) Stock-based compensation expense ) ) Statutory federal income tax rate 35
